--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



THIS SECURED NOTE AND THE SECURITIES INTO WHICH IT IS CONVERTIBLE (COLLECTIVELY,
THE “SECURITIES”) HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR APPLICABLE STATE SECURITIES LAWS.  THE SECURITIES HAVE BEEN ACQUIRED
SOLELY FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TOWARD RESALE AND MAY NOT BE
OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL, IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS.
 
PLATINA ENERGY GROUP, INC.
 
 
Convertible Note
 
 
May 21, 2008
 


No.  N-2
US$2,300,000



This Secured Note (the “Note”) is issued on May 21, 2008 (the “Closing Date”) by
Platina Energy Group, Inc., a Delaware corporation (the “Company”), to Trafalgar
Capital Specialized Investment Fund, Luxembourg (together with its permitted
successors and assigns, the “Holder”) pursuant to exemptions from registration
under the Securities Act of 1933, as amended.
 
 
Article I

 
Principal and Interest.  For value received, the Company hereby promises to pay
to the order of the Holder on August 21, 2011 in lawful money of the United
States of America and in immediately available funds the principal sum of Two
Million Three Hundred Thousand U.S. Dollars (US$2,300,000) together with
interest on the unpaid principal of this Note at the rate of ten percent (10.0%)
per annum compounded monthly from the date hereof until paid.  Interest shall be
computed on the basis of a 360-day year and the actual days elapsed and the
Holder shall deduct two (2) interest payments at each Closing (as defined in the
Securities Purchase Agreement).  The Holder shall in no event be entitled to
convert this Note for a number of shares of Common Stock in excess of that
number of shares of Common Stock which, upon giving effect to such conversion,
would cause the aggregate number of shares of Common Stock beneficially owned by
the Holder and its affiliates to exceed 4.99% of the outstanding shares of the
Common Stock following such conversion.
 
 
1

--------------------------------------------------------------------------------

 
Optional Conversion.  The Holder is entitled, at its option, to convert, and
sell on the same day or at any subsequent time, at any time and from time to
time, until payment in full of this Note, all or any part of the principal
amount of the Note, plus accrued interest, into shares (the “Conversion Shares”)
of the Company’s common stock, par value US $.001 per share (“Common Stock”), at
the price per share (the “Conversion Price”) equal to $0.081 (the “Fixed Price”)
when the Common Stock is trading at or above $0.30 per share.  The Holder shall
also have the right to convert at a price equal to eighty-five percent (85%) of
the lowest daily closing bid price of the Company’s Common Stock, as quoted by
Bloomberg, LP, for the ten (10) trading days immediately preceding the
Conversion Date (as defined herein) when the monthly installment of the
Mandatory Redemption (as described in Section 1.05 hereof) is not paid within
five (5) days of the due date of such installment.  Subparagraphs (a) and (b)
above are individually referred to as a “Conversion Price”.  As used herein,
“Principal Market” shall mean The National Association of Securities Dealers
Inc.’s Over-The-Counter Bulletin Board, Nasdaq Capital Market, or American Stock
Exchange.  No fraction of shares or scrip representing fractions of shares will
be issued on conversion, but the number of shares issuable shall be rounded to
the nearest whole share.  To convert this Note, the Holder hereof shall deliver
written notice thereof, substantially in the form of Exhibit “A” to this Note,
with appropriate insertions (the “Conversion Notice”), to the Company at its
address as set forth herein.  The date upon which the conversion shall be
effective (the “Conversion Date”) shall be deemed to be the date set forth in
the Conversion Notice.  Within three (3) days of receipt of a Conversion Notice
from the Holder, the Company may redeem any conversion for cash in lieu of
issuing the Conversion Shares at using the Redemption Amount.
 
Reservation of Common Stock.  The Company shall reserve and keep available out
of its authorized but unissued shares of Common Stock, solely for the purpose of
effecting the conversion of this Note, such number of shares of Common Stock as
shall from time to time be sufficient to effect such conversion, based upon the
Conversion Price.  If at any time the Company does not have a sufficient number
of Conversion Shares authorized and available, then the Company within ten (10)
business days for the sole purpose of increasing the number of shares authorized
shall either (i) obtain sufficient written consents from the Company’s
shareholders and file an Information Statement with the Securities and Exchange
Commission (the “SEC”) or (ii) file a preliminary proxy statement with the
Securities and Exchange Commission within ten (10) business day after such
occurrence and shall call and hold a special meeting of its stockholders as soon
as practicable after such occurrence for the sole purpose of increasing the
number of authorized shares of Common Stock. Notwithstanding the foregoing, the
Holders hereby acknowledge that the Company currently does not have sufficient
shares of its Common Stock authorized as shall be necessary to effect the
issuance of the Conversion Shares, but has obtained the written consent of a
sufficient number of votes of its shareholders to authorize such increase and
has filed an Information Statement with the SEC reflecting such approval.
 
Issuance of Common Stock upon Conversion. The Company shall promptly, but no
later than five (5) days following the Company’s receipt of a Conversion Notice,
cause the delivery of the full amount of the Common Stock due to be issued to
Holder at that time.  In the event that the shares of Common Stock are not
delivered within ten (10) days of the Company’s receipt of a Conversion Notice,
the Company shall pay the Holder a cash amount within three (3) business days,
after the end of the month in which such shares were due, equal to two percent
(2%) of the liquidated value of the Notes then outstanding, as liquidated
damages and not as a penalty.  The Company acknowledges that such a failure to
deliver the shares due pursuant to a Conversion Notice is likely to cause
material financial hardship to Holder and shall constitute and Event of Default
hereunder.
 
 
2

--------------------------------------------------------------------------------

 
Mandatory and Optional Redemption.  The Company shall redeem this Note starting
on the third month following issuance in equal installments of the then
outstanding principal and interest due plus a redemption premium of fifteen
percent (15%) on the value of the Note as it is redeemed.  The Company shall
also have the option to prepay the then outstanding principal and any accrued
but unpaid interest of this Note in full or in part at any time and from time to
time by providing the Holder a Redemption Notice. Notwithstanding the preceding
sentences, the Company shall not be permitted to redeem this Note when the
Common Stock is trading at or above $0.30 per share.
 
Interest Payments.  The interest so payable will be paid monthly beginning on
the first month following the Closing (the “Interest Payment Date”) to the
person in whose name this Note is registered.  Holder shall deduct the first two
(2) interest payments at the Closing.  At the time such interest is payable, the
Holder, in its sole discretion, may elect to receive the interest in cash (via
wire transfer or certified funds) or in the form of Common Stock.  In the event
of default, as described in Article III Section 3.01 hereunder, the Holder may
elect that the interest be paid in cash (via wire transfer or certified funds)
or in the form of Common Stock.  If paid in the form of Common Stock, the amount
of stock to be issued will be calculated as follows: the value of the stock
shall be the Closing Bid Price on:  (i) the date the interest payment is due; or
(ii) if the interest payment is not made when due, the date the interest payment
is made.  A number of shares of Common Stock with a value equal to the amount of
interest due shall be issued.  No fractional shares will be issued; therefore,
in the event that the value of the Common Stock per share does not equal the
total interest due, the Company will pay the balance in cash.
 
Paying Agent and Registrar.  Initially, the Company will act as paying agent and
registrar.  The Company may change any paying agent, registrar, or
Company-registrar by giving the Holder not less than ten (10) business days’
written notice of its election to do so, specifying the name, address, telephone
number and facsimile number of the paying agent or registrar.  The Company may
act in any such capacity.
 
Secured Nature of Note.  This Note is secured by all of the assets and property
of the Company as set forth on Exhibit A to the Security Agreement dated the
date hereof between the Company and the Holder (the “Security Agreement”).  As
set forth in the Security Agreement, Holder’s security interest shall terminate
upon the occurrence of an Expiration Event as defined in the Security Agreement.
 
Section
1.09                                                                          Currency
Exchange Rate Protections for Non U.S. Buyers.  This Section 1.09 only applies
to non U.S Buyers.
 
    (a)     “Closing Date Exchange Rate” means the Euro to US dollar spot
exchange rate as converted by the Holder’s Custodian on the date funds are
transferred into escrow.
 
    (b)              “Redemption Notice” means advance written notice provided
at least three business days prior to a Redemption.
      
 
3

--------------------------------------------------------------------------------

 
    (c)               “Redemption Amount” means the amount of principal and
interest redeemed pursuant to a Redemption Notice.
 
    (d)             “Repayment Exchange Rate” means in relation to each date of
a Conversion Notice or date of a Redemption Notice, the Euro to US dollar spot
exchange rate as quoted by Bloomberg or Proquote on such date.
 
    (e)                       If on the date of any Conversion Notice or
Redemption Notice, the Repayment Exchange Rate is more than the Closing Date
Exchange Rate then the number of Shares to be issued shall be increased by the
same percentage as results from dividing the Repayment Exchange Rate by the
relevant Closing Date Exchange Rate.  By way of example, if the number of Shares
to be issued in respect of a particular Conversion Notice or Redemption Notice
would, but for this Section 1.08, be 1,000 and if the Closing Date Exchange Rate
is 1.75 and the relevant Repayment Exchange Rate is 1.80, then 1,029 Shares will
be issued in relation to that Conversion Notice or Redemption Notice, as the
case may be.  For the avoidance of doubt, the formula for such calculation, by
way of example for this Section, equals ((1.80 /1.75)-1)*1000 = 29 additional
shares.
 
    (f)                       If on the Repayment Date or any Interest Repayment
Date, the Cash Payment Date Exchange Rate, as defined below is less than the
Closing Date Exchange Rate then the amount of cash required to satisfy the
amounts due at such time shall be increased by the same percentage as results
from dividing the Cash Payment Date Exchange Rate by the relevant Closing Date
Exchange Rate. “Cash Payment Date Exchange Rate” relation to each Repayment Date
or Interest Repayment Date the US dollar spot exchange rate as quoted by
Bloomberg or Proquote on such date.  By way of example, if the amount of cash
required to repay all amounts due on such date would, but for this Section 1.08,
be $1,000 and if the Closing Date Exchange Rate is 1.75 and the relevant
Repayment Date Exchange Rate is 1.80 then the amount of cash from the Cash
Payment required to repay all amounts due on such date will be $1,028.57.  For
the avoidance of doubt, the formula for such calculation, by way of example for
this Section, equals ((1.80/1.75)-1)*$1000 = $28.57 additional dollars.
 
 
Article II


 
Amendments and Waiver of Default.  The Note may not be amended.  Notwithstanding
the above, without the consent of the Holder, the Note may be amended to cure
any ambiguity, defect or inconsistency, or to provide for assumption of the
Company obligations to the Holder.
 
 
Article III


 
Events of Default.  An Event of Default is defined as follows: (a) failure by
the Company to pay amounts due hereunder within fifteen (15) days of the date of
maturity of this Note; (b) failure by the Company to comply with the terms of
the Irrevocable Transfer Agent Instructions attached to the Securities Purchase
Agreement; (c) after the Registration Statement has been declared effective,
failure by the Company’s transfer agent to issue freely tradeable Common Stock
(including Common Stock tradable under Rule 144) to the Holder within five (5)
days of the Company’s receipt of the attached Notice of Conversion from Holder;
(d) failure by the Company for ten (10) days after notice to it to comply with
any of its other agreements in the Note; (e) events of bankruptcy or insolvency;
(f) a breach by the Company of its obligations under the Securities Purchase
Agreement which is not cured by the Company within ten (10) days after receipt
of written notice thereof or (g) any attempts, actions or inactions taken by or
under the direction of the Company made with the intention of rescinding,
cancelling or modifying in any matter the Irrevocable Transfer Agent
Instructions executed on the date hereof.  Upon the occurrence of an Event of
Default, the Holder may, in its sole discretion, accelerate full repayment of
all Notes outstanding and accrued interest thereon or may, notwithstanding any
limitations contained in this Note and/or the Securities Purchase Agreement
dated the date hereof between the Company and Trafalgar Capital Specialized
Investment Fund, Luxembourg (the “Securities Purchase Agreement”), convert all
Notes outstanding and accrued interest thereon into shares of Common Stock
pursuant to Section 1.02 herein.
 
Failure to Issue Common Stock. As indicated in Article III Section 3.01, a
breach by the Company of its obligations under the Securities Purchase Agreement
shall be deemed an Event of Default, which if not cured within ten (10) days,
shall entitle the Holder to accelerate full repayment of the Notes together with
accrued interest thereon or, notwithstanding any limitations contained in this
Note and/or the Securities Purchase Agreement, to convert all amounts
outstanding under the Notes together with accrued interest thereon into shares
of Common Stock pursuant to Section 1.02 herein.  The Company acknowledges that
failure to honor a Notice of Conversion except as set forth herein, shall cause
irreparable harm to the Holder.
 
 


 
4

--------------------------------------------------------------------------------

 
 
Article IV

Re-issuance of Note.  When the Holder elects to convert a part of the Note, then
the Company shall reissue a new Note in the same form as this Note to reflect
the new principal amount.
 
 
Article V


 
Anti-dilution.  In the event that the Company shall at any time subdivide the
outstanding shares of Common Stock, or shall issue a stock dividend on the
outstanding Common Stock, the Conversion Price in effect immediately prior to
such subdivision or the issuance of such dividend shall be proportionately
decreased, and in the event that the Company shall at any time combine the
outstanding shares of Common Stock, the Conversion Price in effect immediately
prior to such combination shall be proportionately increased, effective at the
close of business on the date of such subdivision, dividend or combination as
the case may be.
 
Consent  of Holder to Sell Capital Stock, Incur Debt or Grant Security
Interests.  Except for the Securities Purchase Agreement dated the date hereof
between the Company and Trafalgar Capital Specialized Investment Fund,
Luxembourg, and except for shares of the Company’s common stock permitted to be
issued pursuant to the securities purchase agreement between the Company and
Buyer entered into as of December 31, 2007 (the “Prior Agreement”, so long as
any of the principal of or interest on this Note remains unpaid and unconverted,
the Company shall not, without the prior consent of the Holder:  (i) issue or
sell in excess of fifty thousand dollars ($50,000) worth of Common Stock or
Preferred Stock, none of which shall be issued or sold without consideration or
for a consideration per share less than the bid price of the Common Stock
determined immediately prior to its issuance, (ii) issue or sell in excess of
fifty thousand dollars ($50,000) worth of Preferred Stock, warrant, option,
right, contract, call, or other security or instrument granting the holder
thereof the right to acquire Common Stock, however no Preferred Stock or Common
Stock shall be issued or sold without consideration or for a consideration per
share less than such Common Stock’s bid price value determined immediately prior
to its issuance, (iii) enter into any security instrument granting the holder a
security interest in any of the assets of the Company, (iv) file any
registration statement on Form S-8 or (v) other than in the ordinary course of
business consistent with past practice, directly or indirectly permit, create,
incur assume, permit to exist, increase, renew or extend on or after the date
hereof any additional debt or permit any subsidiary of the Company to do or
allow any of the foregoing without the Holder’s prior written consent beyond
that which is set forth in Schedule 4(j) attached to the Securities Purchase
Agreement.  In the event that Holder does provide its consent hereunder to issue
any such securities described under (i), (ii) or (iv) of this Section or the
Company issues any of the Common Stock permitted to be issued under the Prior
Agreement, in either event if the Company defaults under the Note, the Fixed
Price hereunder shall be equal to the lesser of: (a) the Fixed Price as defined
herein and (b) eighty-five percent (85%) of the lowest consideration paid per
share for any such security issued by the Company.
 


 
5

--------------------------------------------------------------------------------

 
Article VI



 
Notice.  Notices regarding this Note shall be sent to the parties at the
following addresses, unless a party notifies the other parties, in writing, of a
change of address:
 
If to the Company, to:
Blair Merriam, CEO
 
14850 Montfort Drive, Suite 131
 
Dallas, Texas 75254
 
Telephone: (303) 881-2604
 
Facsimile: (480)287-9560
   
With a copy to:
Michael J. Tauger, Esq.
 
5445 DTC Parkway, Suite 520
 
Greenwood Village, CO 80111
 
Telephone: (303) 713-0363
 
Facsimile: (720) 489-1587
       
If to the Holder:
Trafalgar Capital Specialized Investment Fund
 
8-10 Rue Mathias Hardt
 
BP 3023
 
L-1030 Luxembourg
 
Attention:                                  Andrew Garai, Chairman of the Board
of
 
Facsimile:                                  011-44-207-405-0161 and
                        001-786-323-1651
   
With a copy to:
James G. Dodrill II, P.A.
 
5800 Hamilton Way
 
Boca Raton, FL  33496
 
Attention:                                  James Dodrill, Esq.
 
Telephone:                                  (561) 862-0529
 
Facsimile:                                  (561) 892-7787



Governing Law.  This Note shall be deemed to be made under and shall be
construed in accordance with the laws of the State of Florida without giving
effect to the principals of conflict of laws thereof.  Each of the parties
consents to the jurisdiction of the U.S. District Court sitting in the Southern
District of the State of Florida or the state courts of the State of Florida
sitting in Broward County, Florida in connection with any dispute arising under
this Note and hereby waives, to the maximum extent permitted by law, any
objection, including any objection based on forum non conveniens to the bringing
of any such proceeding in such jurisdictions.
 
Severability.  The invalidity of any of the provisions of this Note shall not
invalidate or otherwise affect any of the other provisions of this Note, which
shall remain in full force and effect.
 
Entire Agreement and Amendments.  This Note represents the entire agreement
between the parties hereto with respect to the subject matter hereof and there
are no representations, warranties or commitments, except as set forth
herein.  This Note may be amended only by an instrument in writing executed by
the parties hereto.
 
Counterparts.  This Note may be executed in multiple counterparts, each of which
shall be an original, but all of which shall be deemed to constitute on
instrument.
 
IN WITNESS WHEREOF, with the intent to be legally bound hereby, the Company has
executed this Note as of the date first written above.
 

 
PLATINA ENERGY GROUP, INC.
     
By:
 
Name: Blair Merriam
 
Title: Chief Executive Officer





 
6

--------------------------------------------------------------------------------

 
 
EXHIBIT “A”
 
 
NOTICE OF CONVERSION
 
 
(To be executed by the Holder in order to Convert the Note)
 


TO:
 



The undersigned hereby irrevocably elects to convert US$ of the principal amount
of the above Note into Shares of Common Stock of Platina Energy Group, Inc.,
according to the conditions stated therein, as of the Conversion Date written
below.
 
Conversion Date:
 
Applicable Conversion Price:
 
Signature:
 
Name:
 
Address:
 
Amount to be converted:
US$ 
Amount of Note unconverted:
US$
Conversion Price per share:
US$ 
Number of shares of Common Stock to be issued:
 
Please issue the shares of Common Stock in the following name and to the
following address:
 
Issue to:
 
Authorized Signature:
 
Name:
 
Title:
 
Phone Number:
 
Broker DTC Participant Code:
 
Account Number:
 








